                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


CURTIS BAKER,                      )
                                   )
              Plaintiff,           )                  Civil Action No. 15-1674
                                   )
         v.                        )                  Judge Cathy Bissoon
                                   )
MOON AREA SCHOOL DISTRICT, et al., )                  Magistrate Judge Lisa Pupo Lenihan
                                   )
              Defendants.          )


                                   MEMORANDUM ORDER

       This case was referred to United States Magistrate Judge Lisa Pupo Lenihan for pretrial

proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B), and

Local Rules 72.C and 72.G.

       On January 29, 2019, the Magistrate Judge issued a Report and Recommendation

(hereinafter the “Report,” Doc. 70) recommendation that Defendants’ Motion to Dismiss

Plaintiff’s Second Amended Complaint (Doc. 66) be granted in part and denied in part.

Specifically, the Report recommends that Defendants’ Motion to Dismiss be denied as to the pre-

deprivation due process claim at Count I, granted as to the post-deprivation due process claim at

Count I, denied as to the breach of contract claim at Count II, denied as to the alleged violation

of the 24-hour notice requirement in the Sunshine Act at Count III, and granted as to the

Dragonetti Act claim at Count IV.

       Both Plaintiff and Defendants have filed timely objections to the Report, (Plaintiff’s

Objections, Doc. 71; Defendants’ Objections, Doc. 72). Plaintiff has also filed a Response in

Opposition to Defendants’ Objections (“Plaintiff’s Response,” Doc. 74), which contains a




                                                 1
motion to strike Defendants’ Objections. Plaintiff’s Response was not timely filed, and therefore

will not be considered by the Court. 1

         This Court has conducted a de novo review of pleadings and documents in this case, as

well as the issues raised by the parties’ objections and Plaintiff’s Response, together with the

Report. For the reasons that follow, the Court will adopt the Report as the opinion of the District

Court.

         As the Court writes only for the parties, the Court will assume readers’ familiarity with

the relevant factual and procedural background, as stated in the Report, and will proceed to

address the parties’ objections.

PLAINTIFF’S OBJECTIONS

         Plaintiff objects to the Report on two grounds, arguing that: (1) the Report erroneously

concludes that Plaintiff failed to plead a plausible procedural due process claim; and (2) that the

Report erroneously concludes that Plaintiff failed to plead a plausible Dragonetti Act claim.

(Plaintiff’s Objections 1-2.)

         1. Whether Plaintiff pleads a plausible post-deprivation due process claim

         Plaintiff’s Objections argue for a theory of procedural due process liability that runs

counter to the Supreme Court’s holding in Cleveland Board of Education v. Loudermill, 470

U.S. 532 (1985). Specifically, Plaintiff argues that the Court should not distinguish between pre-

deprivation and post-deprivation due process, and should instead look to the Pennsylvania statute

setting the procedures for removing superintendents as defining both his property interest and the




1
  Specifically, the Report provided a fourteen-day period from the date of service of any
objections for responses to those objections. (Report 27.) Defendant’s Objections were filed on
February 12, 2019 and Plaintiff’s Response was filed on February 28, 2019, sixteen days from
the date of service of Defendant’s Objections.


                                                   2
minimum procedural requirements under the Constitution. (Id. at 3-5.) The Loudermill Court

addressed this issue:

       [I]t is settled that the “bitter with the sweet” approach misconceives the constitutional
       guarantee. . . . [T]he Due Process Clause provides that certain substantive rights—life,
       liberty, and property—cannot be deprived except pursuant to constitutionally adequate
       procedures. The categories of substance and procedure are distinct. Were the rule
       otherwise, the Clause would be reduced to a mere tautology. “Property” cannot be
       defined by the procedures provided for its deprivation any more than can life or liberty.
       The right to due process “is conferred, not by legislative grace, but by constitutional
       guarantee. While the legislature may elect not to confer a property interest in [public]
       employment, it may not constitutionally authorize the deprivation of such an interest,
       once conferred, without appropriate procedural safeguards.”

Loudermill, 470 U.S. at 541 (internal citations omitted). The Supreme Court thus rejected a

“bitter with the sweet approach,” under which a state legislature could constitutionally confer

property interests (the sweet) and also limit those property interests by setting minimal

procedures for terminating them (the bitter). The Court reasoned that states create

constitutionally relevant property interests in public employment, but the Constitution sets the

minimal procedural requirements for deprivation of those property interests.

       Plaintiff argues that Loudermill does not apply where, as here, a state confers a property

interest in public employment (the sweet) and then extends that interest by adding additional

procedural safeguards (extra sweet). As a result, in this case, Plaintiff argues that the procedural

requirements of Pennsylvania’s superintendent removal statute define the minimum sufficient

procedures under constitutional due process, and that deprivation of this statutory process

amounts to the deprivation of a constitutionally relevant property interest. (Plaintiff’s Objections

5-6.) Plaintiff cites no case law in support of this theory and does not explain how this theory

could be reconciled with Loudermill’s clear distinction between property and process.

       The Court thus finds that Plaintiff’s argument contradicts the core of the holding of

Loudermill: the constitutional requirements for minimally sufficient procedure under the Due



                                                 3
Process Clause are not defined by state procedural requirements for the deprivation of a property

interest. As Plaintiff’s objection states a theory of liability rejected by Loudermill, Plaintiff’s

objection is overruled.

       Plaintiff also argues that the Second Amended Complaint contains sufficient factual

allegations to imply that the length of the delay between the deprivation of a constitutionally

relevant property interest (either his suspension with pay or his suspension without pay) and his

post-deprivation hearing was unconstitutional; he argues that the Report improperly decides

issues of fact against him as to the reasons for the delay in concluding that his allegations are

insufficient. (Plaintiff’s Objections 9.)

       The Court simply disagrees with Plaintiff’s argument that the Report improperly decides

questions of fact. Rather, the Report applies the test provided in FDIC v. Mallen, 486 U.S. 230,

242 (1988) to the facts alleged in the Second Amended Complaint, as well as properly noticed

judicial facts (including the fact that Plaintiff filed a motion requesting that the Court prohibit the

School Board from moving forward with the post-deprivation hearing, (Doc. 37)), under the Rule

12(b)(6) standard. As the Court agrees with Report’s analysis and conclusions concerning the

sufficiency of Plaintiff’s post-deprivation due process claim, it will dismiss that claim for the

reasons stated in the Report and overrule Plaintiff’s objections.

       2. Whether Plaintiff pleads a plausible Dragonetti Act claim

       This Court previously dismissed Plaintiff’s Dragonetti Act claim, but granted Plaintiff

leave to amend in order to allege a reason for Defendants’ withdrawal of the prior litigation other

than mootness. Plaintiff then alleged in his Second Amended Complaint two reasons why the

prior litigation was not withdrawn due to mootness: (1) that no binding action as to the closure of

Hyde Elementary School had been taken at the time of the withdrawal, and (2) that Defendants’




                                                   4
withdrew the lawsuit in response to a conflict of interest. (Second Amended Complaint ¶¶ 174-

76.)

       As to the first reason, the Report noted that Plaintiff failed to cite any legal authority for

the argument that binding action as to the closure of Hyde Elementary would be required to

render the prior lawsuit moot, and found that the allegations in the Second Amended Complaint,

contrary Plaintiff’s arguments, imply that the prior lawsuit was withdrawn due to mootness.

(Report 25.) Plaintiff’s objection to this conclusion merely restates his position that binding

action is required to render the prior lawsuit moot. Because the Court agrees with the Report’s

reasoning that binding action would not be required under the circumstances of this case, the

Court overrules this objection.

       As to the second reason, the Report found that Plaintiff’s belief that the lawsuit was

withdrawn due to a conflict of interest was implausible under the Rule 12(b)(6) standard.

Specifically, the Report found that “litigants do not normally withdraw their lawsuits because

their counsel has a conflict of interest; rather, they hire new counsel.” (Report 25-26.) Plaintiff

objects that such reasoning constitutes “impermissible overreach by the Magistrate Judge into the

factfinding realm.” (Plaintiff’s Objections 11.)

       The Court again disagrees. “The Federal Rules of Evidence permit a District Court to

take judicial notice of facts that are ‘not subject to reasonable dispute.’ Fed. R. Civ. P. 201(b).

‘A judicially noticed fact must either be generally known within the jurisdiction of the trial court,

or be capable of accurate and ready determination by resort to sources whose accuracy cannot

reasonably be question.’” Wilson v. Reilly, 163 F. App’x 122, 125 (3d Cir. 2006) (quoting

Werner v. Werner, 267 F.3d 288, 295 (3d Cir. 2001)). Within this district, it is generally known

and cannot be reasonably disputed that civil litigants do not ordinarily withdraw their lawsuits




                                                   5
when their attorneys have conflicts of interest, rather, they generally hire new counsel. The

Court notes, for example, Comment 4 to Rule 1.7 of the Pennsylvania Rules of Professional

Conduct: “If a conflict arises after representation has been undertaken, the lawyer ordinarily

must withdraw from the representation.” Pa. R. Prof’l Conduct 1.7 cmt. 4 (emphasis added).

Plaintiff’s objection to the Magistrate Judge’s consideration of that fact is therefore overruled. 2

DEFENDANTS’ OBJECTIONS

       Defendants’ objections to the Report fall into two categories: (1) restatements of their

prior arguments that were twice rejected by this Court, (see Memorandum Order, August 27,

2018 (rejecting Defendants’ pre-deprivation due process arguments and 24-hour notice

requirement arguments); Text Order, October 3, 2018, Doc. 68 (denying motion for

reconsideration of these arguments)); and (2) new arguments that, contrary to the Report,

additional allegations in the Second Amended Complaint show that there was no breach of

contract. The Court agrees with its prior conclusions and the Report’s conclusions concerning

the first category of objections, and will address only the second category here.

       As to the second category, the Report found that the allegations in the Second Amended

Complaint concerning breach of contract are virtually identical to Plaintiff’s prior allegations,

and that Defendants raised no new arguments in support of dismissing Plaintiff’s breach of

contract claim. (Report 20.)

       Defendants object that Plaintiff’s Second Amended Complaint alleges that he received

certain documents that were contractually required, and thus that Plaintiff can no longer claim



2
 Plaintiff also requests oral argument on his objections and the motion to dismiss. That request
will be denied. Pursuant to the undersigned’s Practices and Procedures, “[o]ral argument is only
granted on selected, factually or legally complex matters.” Practices & Procedures of Judge
Cathy Bissoon II.B. The Court finds that such matters exist concerning the objections or the
motion to dismiss.


                                                  6
that Defendants breached their contract by failing to deliver those documents. (Defendants’

Objections 6.) Defendants specifically cite paragraph 104 of the Second Amended Complaint,

which states that “[o]nly weeks prior to the commencement of the court-ordered hearing were

long-withheld documents produced to Mr. Baker and new charges of alleged misconduct raised

for the first time, without timely notice to Mr. Baker.” (Second Amended Complaint ¶ 104.)

Clearly, this paragraph does not specify which documents were produced and how those

documents relate to those required under the relevant contract. As a result, the Court finds that

this objection lacks merit.

        Defendants next argue that the Court should look to “[t]he findings in the Adjudication”

before the Board of Directors for the Moon Area School District (Doc. 72-1) to conclude that

Plaintiff received contractually required processes and that he was discharged for a contractually

valid reason. (Defendants’ Objections 6-7.) While the Court may take notice of the fact that

there was an adjudication before the Board, which consisted of formal hearings and culminated

in a written opinion, the Court may not take notice of the truth of the facts in the adjudication

opinion. See S. Cross Overseas Agencies, Inc. v. Wah Kwong Shipping Grp. Ltd., 181 F.3d 410,

426 (3d Cir. 1999) (“[t]o resolve a 12(b)(6) motion, a court may properly look at public records,

including judicial proceedings, in addition to the allegations in the complaint . . . not for the truth

of the facts recited therein, but for the existence of the opinion”). As a result, at this juncture,

Plaintiff’s allegations control as to whether the documents and procedures he received were

sufficient under his contract. 3 For the same reasons that the Court found Plaintiff’s allegations to




3
  Further, contrary to Defendants’ Objections, the Court has never concluded that “the process
required by the Contract and Section 10-1080 of the School Code was provided to Plaintiff,”
(Defendants’ Objections 8).


                                                   7
be sufficient previously, the Court again finds that Plaintiff’s allegations are sufficient to state a

claim for breach of contract. Defendants’ Objections are overruled.

                                                * * *

        Accordingly, the Report (Doc. 70) is ADOPTED as the opinion of the District Court, the

parties’ respective objections (Docs. 71, 72) are OVERRULED, and the following Order is

entered:

        Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint (Doc. 66) is

GRANTED in part and DENIED in part. Specifically:

•       As to Count I, the Motion to Dismiss is DENIED as to Plaintiff’s pre-deprivation due
        process claim, and GRANTED as to the remainder of Plaintiff’s due process claim. The
        remainder of Plaintiff’s due process claim is DISMISSED with prejudice. 4

•       As to Count II, the Motion to Dismiss is DENIED.

•       As to Count III, the Motion to Dismiss is DENIED.

•       As to Count IV, the Motion to Dismiss is GRANTED. Plaintiff’s Dragonetti Act claim
        is DISMISSED with prejudice.

        It is further ordered that Plaintiff’s request for oral argument is DENIED.

        IT IS SO ORDERED.


April 10, 2019                                          s\Cathy Bissoon
                                                        Cathy Bissoon
                                                        United States District Judge


4
  As Plaintiff has had two prior opportunities to amend, and as this litigation has already been
delayed, the Court previously ordered that this would be Plaintiff’s last and final opportunity to
amend his complaint. See generally Taylor v. Pilewski, 2008 WL 4861446, at *3 (W.D. Pa.
Nov. 7, 2008) (“[the c]ourt need not provide endless opportunities” for amendment, especially
where such opportunity already has been enjoyed); Houser v. Postmaster Gen. of U.S., 573 F.
App’x 141 (3d Cir. 2014) (affirming dismissal without leave to amend, based on court’s finding
that “[it] would be inequitable to require [the d]efendant, who already once ha[d] exhaustively
and successfully defended [the p]laintiff’s grievances, to respond to a continuous stream of
formal and informal attempted amendments”).


                                                   8
cc (via ECF email notification):

All Counsel of Record




                                   9
